Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Wilson on 2-10-2021.  
The application has been amended as follows: 
In claims 8, 11, 13 and 14, line 1, 
In claim 8, the “ 7” has been changed to  - 30 - ;
In claim 11, the “ 7” has been changed to  - 30 - ;
In claim 13, the “ 12” has been changed to  - 30 - ;
In claim 14, the “ 7” has been changed to  - 30 -  .  

		

The claims are allowed since no prior art was found where a nutritional supplement contained the claimed ratio of 3000:1  of C6 carbohydrates to C7 carbohydrates as in the independent claims.

			    Remarks
As in claim 1, and other independent claims, last 3 lines , the ratios of C6-carbohydrates to C7 carbohydrates are in “%w/w:%w/w…..” OR molar ratio that is below 3000:1, which means that the w/w ratios can be 3000:1 Or a molar ratio below 3000:1.  See Interview Summary of 2-10-2021.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 2-10-2021